                           Case 5:20-cv-00332-TJH-KK Document 38 Filed 08/20/21 Page 1 of 6 Page ID #:248




                             1 Frederick M. Heiser, Bar No. 232582
                               KLINEDINST PC
                             2 2 Park Plaza, Suite 1250
                               Irvine, California 92614
                             3 (714) 542-1800/FAX (714) 542-3592
                               fheiser@klinedinstlaw.com
                             4
                               Emily J. Atherton, Bar No. 239837
                             5 KLINEDINST PC
                               777 S. Figueroa Street, Suite 2800
                             6 Los Angeles, California 90017
                               (213) 406-1100/FAX (213) 406-1101
                             7 eatherton@klinedinstlaw.com
                             8 Attorneys for Defendant CORE & MAIN, LP
                             9 Shaun M. Murphy, Esq.
                               Katelyn K. Empey, Esq.
                            10 SLOVAK BARON EMPEY MURPHY & PINKNEY LLP
                               1800 E. Tahquitz Canyon Way
                            11 Palm Springs, CA 92262
                               (760) 322-2272/FAX: 760-322-2107
                            12 murphy@sbemp.com
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                               kempey@sbemp.com
                            13
      KLINEDINST PC




                               Attorneys for Plaintiff, MISSION SPRINGS WATER DISTRICT
                            14
                               Phillip A. Baker, Esq.
                            15 Daniel Leonard, Esq.
                               BAKER, KEENER & NAHRA LLP
                            16 633 W. 5th Street, Suite 5500
                               Los Angeles, CA 90071
                            17 (213) 241-0900/FAX: 213-241-0990
                               pbaker@bknlawyers.com
                            18 dleonard@bknlawyers.com
                            19 Attorneys for Defendant MASTER METER, INC.
                            20
                                                     UNITED STATES DISTRICT COURT
                            21
                                                   CENTRAL DISTRICT OF CALIFORNIA
                            22
                            23
                               MISSION SPRINGS WATER                           Case No. 5:20-cv-00332 TJH (KKx)
                            24 DISTRICT, a county water district and
                               public agency of the State of California,       STIPULATION TO REVISE JOINT
                            25                                                 SCHEDULING REPORT DATES
                                           Plaintiff,                          SUBJECT TO COURT APPROVAL
                            26
                                     v.
                            27
                               MASTER METER, INC., a Texas
                            28 Corporation; and CORE & MAIN, a

                                                                           1
                                   STIPULATION TO REVISE JOINT SCHEDULING REPORT DATES SUBJECT TO COURT APPROVAL
                           Case 5:20-cv-00332-TJH-KK Document 38 Filed 08/20/21 Page 2 of 6 Page ID #:249




                             1 California Limited Partnership, and
                               DOES 1 through 10, inclusive,
                             2
                                            Defendants.                         Judge:        Hon. Terry J. Hatter, Jr.
                             3                                                  Trial Date:   None Set

                             4
                                          TO THE COURT AND ALL INTERESTED PARTIES:
                             5
                                          Plaintiff MISSION SPRINGS WATER DISTRICT, a county water district
                             6
                                 and public agency of the State of California ("MISSION" or "Plaintiff"), Defendant
                             7
                                 CORE & MAIN, LP ("CORE & MAIN"), and Defendant MASTER METER, INC.
                             8
                                 (“MASTER METER”), through their respective counsel, submit this request to set
                             9
                                 and continue the pre-trial deadlines previously set in this matter. While the parties
                            10
                                 have engaged in meaningful written discovery and have taken several depositions,
                            11
                                 delays have occurred as a result of the COVID pandemic, as well as other issues.
                            12
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                                 The parties also intend to participate in mediation within the next sixty (60) days
                            13
      KLINEDINST PC




                                 and thus wish to focus their resources on mediation, instead of trial preparation.
                            14
                                 Accordingly, the parties have worked cooperatively to continue the various pre-trial
                            15
                                 dates, subject to Court approval.
                            16
                                 ///
                            17
                                 ///
                            18
                                 ///
                            19
                                 ///
                            20
                                 ///
                            21
                                 ///
                            22
                                 ///
                            23
                                 ///
                            24
                                 ///
                            25
                                 ///
                            26
                                 ///
                            27
                                 ///
                            28

                                                                            2
                                       STIPULATION TO REVISE JOINT SCHEDULING REPORT DATES SUBJECT TO COURT APPROVAL
                           Case 5:20-cv-00332-TJH-KK Document 38 Filed 08/20/21 Page 3 of 6 Page ID #:250




                             1        Pre-Trial Deadline Continuance
                             2        The parties propose that all previously set pre-trial deadlines, including the
                             3 Final Pre-Trial Conference be continued by ninety (90) days. However, with regard
                             4 to non-expert discovery, no additional written discovery requests may be served
                             5 and no depositions may be taken, other than those which have already been noticed.
                             6 In addition, Plaintiff may take the 30(b)(6) depositions of the Defendants on the
                             7 areas of inquiry which have been provided to the Defendants. All currently pending
                             8 discovery will be stayed and completed if necessary if the case does not settle at
                             9 mediation. The Parties hereby submit Exhibit A, which details the proposed
                            10 schedule for this case.
                            11
                            12                                   SLOVAK BARON EMPEY MURPHY &
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                                                                 PINKNEY LLP
                            13
      KLINEDINST PC




                            14
                            15
                                                         By:
                            16 DATED: August__19__, 2021
                                                                      Shaun M. Murphy
                            17                                        Katelyn K. Empey
                                                                      Attorneys for Plaintiff, MISSION SPRINGS
                            18                                        WATER DISTRICT

                            19
                            20                                   BAKER KEENER & NAHRA LLP
                            21
                            22
                                            19
                            23 DATED: August______, 2021 By:
                                                                      Phillip A. Baker
                            24
                                                                      Daniel Leonard
                            25                                        Attorneys for Defendant MASTER METER,
                                                                      INC.
                            26
                            27
                            28

                                                                          3
                                   STIPULATION TO REVISE JOINT SCHEDULING REPORT DATES SUBJECT TO COURT APPROVAL
                           Case 5:20-cv-00332-TJH-KK Document 38 Filed 08/20/21 Page 4 of 6 Page ID #:251




                             1                                  KLINEDINST PC
                             2
                             3
                             4 DATED: August______,
                                             20     2021 By:
                                                                    Frederick M. Heiser
                             5                                      Emily J. Atherton
                             6                                      Attorneys for Defendant CORE & MAIN, LP

                             7
                             8
                             9
                            10
                            11
                            12
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                            13
      KLINEDINST PC




                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                        4
                                   STIPULATION TO REVISE JOINT SCHEDULING REPORT DATES SUBJECT TO COURT APPROVAL
                           Case 5:20-cv-00332-TJH-KK Document 38 Filed 08/20/21 Page 5 of 6 Page ID #:252




                             1
                                                                           EXHIBIT A
                             2
                                         PROPOSED SCHEDULE OF PRETRIAL AND TRIAL DATES
                             3
                                     CASE NAME: Mission Springs Water District v. Master Meter, Inc., et al.
                             4
                                     CASE NO:         5:20-cv-00332 TJH (KKx)
                             5
                             6                                                            Plaintiff     Defendants
                                               Matter              Current Deadline       Requests       Request
                             7
                                      Exchange of Initial                              Completed      Completed
                             8        Disclosures
                             9
                                      Last Day to File Motions                         Completed      Completed
                            10
                                      to Add Parties and
                            11        Amend Pleadings
                            12                                      August 30, 2021 November 29,      November 29,
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                                                                                    2021 1            2021 2
                            13        Fact Discovery
      KLINEDINST PC




                                      Cut-Off
                            14
                            15                                                         December 13,   December 13,
                                      Last Day to Serve Initial      September 13,     2021           2021
                            16        Expert Disclosure                  2021
                            17
                                      Last Day to Serve              September 27,     December 27,   December 27,
                            18                                                         2021           2021
                                      Rebuttal Expert Reports            2021
                            19
                            20         Last Day to Conduct         October 18, 2021 January
                                                                                    2022
                                                                                            17,       January 17,
                                                                                                      2022
                                       Settlement Proceedings
                            21
                                      Expert Discovery Cut-        October 25, 2021 January
                                                                                    2022
                                                                                            24,       January 24,
                                                                                                      2022
                            22
                                      Off
                            23
                            24
                            25
                            26
                            27   1
                                        Discovery cut-off not continued.
                            28   2
                                        Discovery cut-off not continued.
                                                                               5
                                     STIPULATION TO REVISE JOINT SCHEDULING REPORT DATES SUBJECT TO COURT APPROVAL
                           Case 5:20-cv-00332-TJH-KK Document 38 Filed 08/20/21 Page 6 of 6 Page ID #:253




                             1                                                      January 31,    January 31,
                                        Last Day to file           November 1, 2021 2022           2022
                             2          Dispositive and Non-
                                        Dispositive Motions
                             3
                                        (except motions in
                             4          limine and other trial
                                        motions)
                             5
                             6          Last Day to File Daubert November 1, 2021 January
                                                                                  2022
                                                                                          31,      January 31,
                                                                                                   2022
                                        Motions
                             7
                             8          Last Day to File Motions                    February 21,   February 22,
                                                                    November 22,    2022           2022
                                        in Limine (other than          2021
                             9          Daubert Motions)
                            10                                       December 20,   March 21, 2022 March 21, 2022
                                        Final Pre-Trial                 2021
                            11
                                        Conference
                            12
2 PARK PLAZA, SUITE 1250
IRVINE, CALIFORNIA 92614




                            13
      KLINEDINST PC




                                 19821586.1
                            14
                            15
                            16
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                                                             6
                                     STIPULATION TO REVISE JOINT SCHEDULING REPORT DATES SUBJECT TO COURT APPROVAL
